Name: 2004/164/EC: Commission Decision of 19 February 2004 amending Decision 2004/130/EC providing for the temporary marketing of certain seed of the species Vicia faba L., not satisfying the requirements of Council Directive 66/401/EEC (Text with EEA relevance) (notified under document number C(2004) 492)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  means of agricultural production;  economic geography;  plant product
 Date Published: 2004-02-21

 Avis juridique important|32004D01642004/164/EC: Commission Decision of 19 February 2004 amending Decision 2004/130/EC providing for the temporary marketing of certain seed of the species Vicia faba L., not satisfying the requirements of Council Directive 66/401/EEC (Text with EEA relevance) (notified under document number C(2004) 492) Official Journal L 052 , 21/02/2004 P. 0077 - 0077Commission Decisionof 19 February 2004amending Decision 2004/130/EC providing for the temporary marketing of certain seed of the species Vicia faba L., not satisfying the requirements of Council Directive 66/401/EEC(notified under document number C(2004) 492)(Text with EEA relevance)(2004/164/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed(1), as last amended by Directive 2003/61/EC(2), and in particular Article 17, paragraph 1 thereof,Whereas:(1) Pursuant to Commission Decision 2004/130/EC(3), the marketing in the Community of seed of spring field beans which does not satisfy the minimum germination requirements laid down in Directive 66/401/EEC was authorised in accordance with defined terms and subject to certain conditions for a period expiring on 15 February 2004.(2) The period left to market seed at the less stringent germination requirements, until 15 February 2004, will be insufficient.(3) Consequently, the authorisation should be extended and Decision 2004/130/EC should therefore be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISIONArticle 1In Article 1 of Decision 2004/130/EC the date "15 February 2004" is replaced by the date "31 March 2004".Article 2This Decision is addressed to the Member States.Done at Brussels, 19 February 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ 125, 11.7.1966, p. 2298/66.(2) OJ L 165, 3.7.2003, p. 23.(3) OJ L 37, 10.2.2004, p. 32.